Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/08/21.
Claims 1-12 are pending in the application.

Response to Arguments
Applicant’s arguments filed 10/08/21 have been fully considered.  The objections are withdrawn.  The 35 USC 101 rejection is withdrawn on the basis “when the first consumer power demand of the first consumer is controlled in accordance with the adjustment request, infer whether…” ties the inference to controlling a power demand of the consumer. Applicant’s arguments with respect to the 35 USC 103 rejection have been considered but are moot in light of the new ground of rejection.  The applied combination of prior art teaches inferring the power demand of the consumer prior to and after a demand response event.  The claim language, in light of Applicant’s arguments, namely “the present invention infers whether or not the power demand of the user during periods before and after the control time period increases or decreases due to the suppression,” does not link how suppression influences power demand before and after the control time period.  The cited prior art generally teaches a rebound effect and/or how consumers, in anticipation of demand response, change their power usage (e.g. pre-cooling or lowering temperature prior to the demand event and/or a rebound effect.  Also, opt-out in light of determining historical behavior reflects how power demand is influence by demand response requests, namely those consumers will not change their power demand after receiving demand response requests).  
nd para. rejection for claim 2 is withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites:
   The processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to infer whether the change occurs, based on a power demand prediction of the first consumer when the first consumer power demand is controlled…”  It is unclear whether the power demand prediction when the first consumer power demand is controlled is used for both determining the power demand before the demand response event or the power demand prediction is being used to infer the power demand after the event.  It is unclear how the prediction during when demand is controlled is used for both inferring past and future demand changes.  Is the same prediction used for both?
 Claim 5 depends upon claim 4 and inherits the ambiguity. 


 The processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to, when the change in the first consumer power demand is inferred to occur before and after the control time period, determine a second consumer power demand equivalent to the change to be controlled, a second control amount of the second consumer, and a second time period during which the second consumer power demand of the second consumer is controlled)
    The language “determine the demand equivalent to the change to be controlled,” in light of claim 1, which states “inferring the consumer power demand of the first consumer changes, before and after the control time period,” is ambiguous.  Claim 1 is interpreted as inferring that a consumer power demand changes before and the consumer power demand changes after.  It is unclear that determining an equivalent is for before, after, or both before and after.  It is unclear what an equivalent comprises with respect to the change and/or the amount of the change.  Is the equivalent for the change before, after, or both before and after.  How is the same equivalent used from both before and after the demand change? 


Claim 8 recites:
       The processing apparatus according to claim 7, wherein the processor is further configured to execute the one or more instructions to, when the change in the first consumer power demand is inferred to occur during the control time period, determine the second consumer power demand equivalent to the chang
     The language “determine the second consumer power demand equivalent to the change to be controlled,” in light of claim 1, which states “inferring the consumer power demand of the first consumer changes, before and after the control time period,” is ambiguous.  Claim 1 is interpreted as inferring that a consumer power demand changes before and the consumer power demand changes after.  It is unclear that determining an equivalent is for before, after, or both before and after.  It is unclear what an equivalent comprises with respect to the change and/or the amount of the change.

Claim 9 recites the processing apparatus according to claim 7, 5 Appln. No.: 16/964,311 wherein the processor is further configured to execute the one or more instructions to, when the change in the first consumer power demand is equal to or more than a criterion value
    Claim 9 recites that when a change in the first consumer power demand is equal or more than a criterion value, the second consumer, the second control amount of the second consumer, and determine the second time period… The language is unclear as to whether the “and determine second time” is in response to “when the change in the first consumer power demand is equal to or more than a criterion value.”  Moreover, as per claim 1, the change is understood as to a change before and a change after the control time period.  It is unclear whether the before and after changes are compared to a criterion value and from which, in response to (e.g. when), how 
      



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PG/PUB 20140277769) in view over Cheetham (PG/PUB 20120310431).

Claim 1
           Matsuoka teaches a processing apparatus comprising: 
at least one memory configured to store one or more instructions (0012, 0062); and 
at least one processor configured to execute the one or more instructions to (0012, 0062):
acquire an adjustment request specifying a control time period during which power demand is controlled and a control amount by which the power demand is controlled (Figure 15-1510, 0130, Figures 7-8, Figure 10, *Figure 14 e.g. see execution of demand response event specifying amount and duration) 
determine, based on the adjustment request,  a first consumer power demand of a first consumer to be controlled, a first control amount of the first consumer, and a first time period during which the first consumer power demand of the first consumer is controlled (figure 7, Figure 8, Figure 10, Figure 14) 
when the first consumer power demand of the first consumer is controlled in accordance with the adjustment request (Figure 15-1510, 0130 e.g. see comparison of expected to actual reduction during the time period in which customer power usage is controlled, where expected reduction is determined using power demand of the first customer), 0[[infer whether the first consumer power demand of the first consumer changes, before and after the control time period, from the power demand that is not controlled]] (e.g. as interpreted, during demand response execution, determine energy usage before and after)

            0Cheetham teaches infer whether the first consumer power demand of the first consumer changes, before and after the control time period, from the power demand that is not controlled (Figure 3, 0017, 0020-0027, see also 0013 e.g. see participant selection based on how power demand changes before, i.e., past usage/historical response and after, i.e., rebound effect, when not controlled, i.e., before and after demand response event.  As interpreted, historical response reflects how the consumer changes power prior to the demand response event and rebound reflects how consumers change power demand after the demand response event.)
  Matsuoka et al. teaches performing a determination of power demand when being controlled, including computing a difference between expected and actual customer usage for a purpose of determining customer compliance with the demand request (e.g. customer changed DR event –modified setpoints (Figure 27-2706, 2710), see also tampering during a demand response event (Figure 30A-3010), see also adjusting the number of customers based the comparison, 0228-0230)

One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Cheetham (e.g. inferring that power demand changes before and after a control period for participant selection ), to the teachings of Matsouka (e.g. determining, when power demand is controlled, customer compliance – DR modified set-points, and selecting participants for demand reduction when power demand of a first consumer is controlled), would achieve an expected and predictable result via incorporating the step of selecting a participant based on how power demand changes, as per Cheetham, as part of the demand response step Although the actions of the disclosed methods may be performed in the order in which they are presented below, it is within the scope of this disclosure for the actions, either alone or in various combinations, to be performed before and/or after any of the other actions.,” 0016).  Accordingly, one of ordinary skill in the art would realize an improved invention via fine tuning the expected amount of power available during the demand response based on selecting participants as a function of past and future power changes (e.g. obtaining past power demand independent of a demand response request). 

Claim 2. 
 The processing apparatus according to claim 1, 3Appln. No.: 16/964,311 wherein the processor is further configured to execute the one or more instructions to infer whether the change in the first consumer power demand occurs during the control time period (supra claim 1, see during a demand response event, a step of determining additional participants based on inferring whether a change in power demand occurs during the control time period, i.e., assessing changes in power demand via the model , as per Cheetman, Figure 3, 0017, 0020-27, which model includes past and future demand values).
Claim 3. 
    The processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to infer whether the change is equal to or more than a criterion value (Cheetham, 0021-24 e.g. see deviation value corresponding to past 

Claim 4. 
    The processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to infer whether the change occurs, based on a power demand prediction of the first consumer when the first consumer power demand is controlled (Cheetman, 0019, see predicted deviation, i.e., change occurring before, and model comprising rebound effect, i.e., predicting change after, which model is executed during the demand response, supra claim 1) and a power demand prediction of the first consumer when the first consumer power demand is not controlled (Cheetman, see modeling demand change exclusive of executing the demand response event as predicting a deviation and rebound effect, 0020-27, supra claim 1 for “when power demand is controlled” such that during this event, the inference is made)  


Claim 5. 
The processing apparatus according to claim 4, wherein the processor is further configured to execute the one or more instructions to infer the power demand prediction of the first consumer when the first consumer power demand is controlled (Cheetman, see execution of model for inferring future power demand as well as decay, 0021-23), based on an actual result when the power demand


 The processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to: 
   4 Appln. No.: 16/964,311determine a piece of electric equipment of the first consumer in an operation of which is to be controlled in order to control the first consumer power demand, and infer whether the change in the first consumer power demand occurs before and after the control time period, based on information on the piece of electric equipment in the operation of which is to be controlled (Cheetman, 0012, 0017, 0020, supra claim 1)

Claim 7. 
The processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to, when the change in the first consumer power demand is inferred to occur before and after the control time period (supra claim 1, Cheetman, 0020-27, Figure 3 e.g. modeling past and rebound demand during demand response),  determine a second consumer power demand equivalent to the change to be controlled, a second control amount of the second consumer, and a second time period during which the second consumer power demand of the second consumer is controlled (supra claim 1, Matsuoka, see identification of other customers for participation, and see Matsuoka, as modified, for selecting customers based on the application of the model, as per Cheetman, supra claim 1)

Claim 8. 
 The processing apparatus according to claim 7, wherein the processor is further configured to execute the one or more instructions to, when the change in the first consumer power demand is 

Claim 9. 
   The processing apparatus according to claim 7, 5 Appln. No.: 16/964,311 wherein the processor is further configured to execute the one or more instructions to, when the change in the first consumer power demand is equal to or more than a criterion value, the second consumer, the second control amount of the second consumer, and determine the second time period during which the second consumer power demand of the second consumer is controlled (Matsuoka, Figure 15, supra claim 1)
  
Claim 10. 
   The processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to [[reply a result of the inference]] to a transmission source of the adjustment request

   Matsuoka, as modified, teaches determining a result of the inference (Cheetman, 0020-27, see modeling power before and after demand response events)

    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Matsuoka, namely providing a reply to the teachings of Cheetman, namely providing a result of an inference, would achieve an expected and predictable result of 

Claim 11.
    A processing method executed by a computer, the method comprising: 
    acquiring an adjustment request specifying a control time period during which power demand is controlled and a control amount by which the power demand is controlled; determining, based on the adjustment request, a first consumer power demand of a first consumer is-to be controlled, a first control amount of the first consumer, and a first time period during which the first consumer power demand of the first consumer is controlled; and , when the first consumer power demand of the first consumer is controlled in accordance with the adjustment request, inferring whether the first consumer power demand of the first consumer changes, before and after the control time period, from the power demand that is not controlled.  
   Claim 11 is rejected under the same combination of applied prior art and rationale set forth in claim 1. 
Claim 12.
     A non-transitory storage medium storing a program causing a computer to: acquire an adjustment request specifying a control time period during which power demand is controlled and a control amount by which the power demand is controlled; determine, based on the adjustment request,  a first consumer power demand of a first consumer is-to be controlled, a first control amount of the first consumer, and a first time period during which the first consumer power demand of the first consumer is controlled; and  when the first consumer power demand of the first consumer is controlled in accordance with the adjustment request, infer whether the 
   Claim 12 is rejected under the same combination of applied prior art and rationale set forth in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117